Case 8:19-cv-00713-AEP Document 24 Filed 08/28/20 Page 1 of 9 PageID 877




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  MARIA MENDEZ,

                 Plaintiff,

  v.                                                    Case No. 8:19-cv-713-T-AEP

  ANDREW M. SAUL,
  Commissioner of Social Security,

                 Defendant.
                                              /

                                              ORDER

         Plaintiff seeks judicial review of the denial of her claim for a period of disability,

  disability insurance benefits (“DIB”), and Supplemental Security Income (“SSI”). As the

  Administrative Law Judge’s (“ALJ”) decision was based on substantial evidence and employed

  proper legal standards, the Commissioner’s decision is affirmed.

                                                  I.
         A.      Procedural Background

         Plaintiff initially filed an application for a period of disability, DIB, and SSI (Tr. 191-

  201). The Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr.

  57-119). Plaintiff then requested an administrative hearing (Tr. 125-26). Per Plaintiff’s request,

  an ALJ held a hearing at which Plaintiff appeared and testified (Tr. 34-56). Following the

  hearing, the ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly

  denied Plaintiff’s claims for benefits (Tr. 14-32). Subsequently, Plaintiff requested review from

  the Appeals Council, which the Appeals Council denied (Tr. 1-13). Plaintiff appealed that

  decision to the district court, which reversed and remanded the decision, finding that the ALJ
Case 8:19-cv-00713-AEP Document 24 Filed 08/28/20 Page 2 of 9 PageID 878




  erred by failing to comprehensively or implicitly describe Plaintiff’s limitations with regards to

  standing in the hypothetical posed to the vocational expert (“VE”) (Tr. 501-08).

         Upon remand, the Appeals Council vacated the first administrative decision and

  remanded the case to a new ALJ for further proceedings consistent with the court’s order (Tr.

  495-500). In doing so, the Appeals Council also indicated the following:

         Therefore, the Appeals Council vacates the final decision of the Commissioner
         of Social Security and remands this case to an Administrative Law Judge for
         further proceedings consistent with the order of the court.

         Additionally, the claimant filed an electronic subsequent claim for Title XVI
         disability benefits on June 29, 2015. The Appeals Council’s action with respect
         to the present electronic claims renders the subsequent claim duplicate.
         Therefore, the Administrative Law Judge will consolidate the claim files, create
         a single electronic record, and issue a new decision on the consolidated claims
         (20 CFR 416.1452 and HALLEX I-1-10-10).

         In compliance with the above, the Administrative Law Judge will offer the
         claimant the opportunity for a hearing, take any further action needed to
         complete the administrative record, and issue a new decision.

  (Tr. 499). Indeed, while the appeal to the district court remained pending, Plaintiff submitted

  new applications for DIB and SSI, which the Commissioner denied (Tr. 484-94, 518-20, 601-

  28). Thereafter, a second administrative hearing was held (Tr. 434-56). Following the hearing,

  the ALJ issued an unfavorable decision on the consolidated claims, finding Plaintiff not

  disabled (Tr. 412-33). Plaintiff again sought review from the Appeals Council, which the

  Appeals Council denied (Tr. 404-11). Plaintiff then timely filed a complaint with this Court

  (Doc. 1). The case is now ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

         B.      Factual Background and the ALJ’s Decision

         Plaintiff, who was born in 1960, claimed disability beginning December 31, 2007,

  which she later amended to July 17, 2010 (Tr. 191, 195, 436, 601, 608). Plaintiff has no formal

  education (Tr. 221, 647). Plaintiff’s past relevant work experience included work as a harvest

  worker (Tr. 221, 448, 647). Plaintiff alleged disability due to type II diabetes, leg and hand


                                                  2
Case 8:19-cv-00713-AEP Document 24 Filed 08/28/20 Page 3 of 9 PageID 879




  problems due to arthritis, liver problems, high blood pressure, a heart condition, vision

  problems, and a walking problem (Tr. 220, 646).

         In rendering the administrative decision, the ALJ concluded that Plaintiff met the

  insured status requirements through September 30, 2010 and had not engaged in substantial

  gainful activity since July 17, 2010, the amended alleged onset date (Tr. 420-21). After

  conducting a hearing and reviewing the evidence of record, the ALJ determined that Plaintiff

  had the following severe impairments: hypertension, osteoarthritis, cervical spine degenerative

  change, and diabetes mellitus (Tr. 421). Notwithstanding the noted impairments, the ALJ

  determined Plaintiff did not have an impairment or combination of impairments that met or

  medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1

  (Tr. 422). The ALJ then concluded that Plaintiff retained a residual functional capacity (“RFC”)

  to perform the full range of medium work (Tr. 423). In formulating Plaintiff’s RFC, the ALJ

  considered Plaintiff’s subjective complaints and determined that Plaintiff’s statements as to the

  intensity, persistence, and limiting effects of her symptoms were only partially supported due

  to inconsistencies between them and the other evidence of record (Tr. 424). Considering

  Plaintiff’s noted impairments and testimony from a VE, the ALJ determined Plaintiff could

  perform her past relevant work as a harvest worker (Tr. 425). Accordingly, based on Plaintiff’s

  age, education, work experience, RFC, and the testimony of the VE, the ALJ found Plaintiff

  not disabled (Tr. 426).

                                                 II.

         To be entitled to benefits, a claimant must be disabled, meaning he or she must be unable

  to engage in any substantial gainful activity by reason of any medically determinable physical

  or mental impairment which can be expected to result in death or which has lasted or can be

  expected to last for a continuous period of not less than twelve months. 42 U.S.C. §§



                                                 3
Case 8:19-cv-00713-AEP Document 24 Filed 08/28/20 Page 4 of 9 PageID 880




  423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results

  from anatomical, physiological, or psychological abnormalities, which are demonstrable by

  medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

  1382c(a)(3)(D).

         The Social Security Administration, in order to regularize the adjudicative process,

  promulgated the detailed regulations currently in effect. These regulations establish a

  “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

  §§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential review,

  further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this process, the

  ALJ must determine, in sequence, the following: whether the claimant is currently engaged in

  substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

  significantly limits the ability to perform work-related functions; whether the severe

  impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1;

  and whether the claimant can perform his or her past relevant work.              20 C.F.R. §§

  404.1520(a)(4), 416.920(a)(4). If the claimant cannot perform the tasks required of his or her

  prior work, step five of the evaluation requires the ALJ to decide if the claimant can do other

  work in the national economy in view of his or her age, education, and work experience. 20

  C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). A claimant is entitled to benefits only if unable

  to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §§

  404.1520(g)(1), 416.920(g)(1).

         A determination by the Commissioner that a claimant is not disabled must be upheld if

  it is supported by substantial evidence and comports with applicable legal standards. See 42

  U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

  mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,



                                                 4
Case 8:19-cv-00713-AEP Document 24 Filed 08/28/20 Page 5 of 9 PageID 881




  401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

  marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

  the Commissioner’s decision with deference to the factual findings, no such deference is given

  to the legal conclusions. See Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066

  (11th Cir. 1994) (citations omitted).

         In reviewing the Commissioner’s decision, the court may not reweigh the evidence or

  substitute its own judgment for that of the ALJ, even if it finds that the evidence preponderates

  against the ALJ’s decision. See Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

  The Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

  reasoning for determining that he or she has conducted the proper legal analysis, mandates

  reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether

  the findings of the Commissioner are supported by substantial evidence and whether the correct

  legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

  (11th Cir. 2002) (per curiam) (citations omitted).

                                                III.

         Plaintiff argues that the ALJ erred by exceeding the directive of the remand order and

  changing the RFC findings. Essentially, Plaintiff contends that, in finding that Plaintiff

  maintained the ability to perform a full range of medium work without explicitly limiting

  Plaintiff to standing or walking, off and on, for approximately six hours of an eight-hour

  workday, with sitting occurring intermittently, the ALJ erred as the new RFC did not comport

  with the prior RFC. According to Plaintiff, the law of the case doctrine or the rule of mandate

  prevented the ALJ from altering the RFC finding on remand from the district court. For several

  reasons, Plaintiff’s claim fails.




                                                 5
Case 8:19-cv-00713-AEP Document 24 Filed 08/28/20 Page 6 of 9 PageID 882




            Initially, in considering the application of the doctrines of law of the case, the mandate

  rule, and res judicata in the context of a Social Security appeal, the Eleventh Circuit succinctly

  stated:

            Generally, under the law of the case doctrine, an appellate court’s findings of
            fact and conclusions of law are binding in all subsequent proceedings in the same
            case, whether in the trial court or on a later appeal. The mandate rule requires
            compliance on remand with the appellate court’s instructions and forecloses
            relitigation of any issue that the appellate court expressly or impliedly decided.
            Finally, res judicata in the administrative realm applies when an agency has
            made a previous determination or decision about a claimant’s rights on the same
            facts and on the same issue or issues, and that previous determination or decision
            becomes final by either administrative or judicial action. For any of these
            doctrines to bar relitigation of an issue, an earlier decision must be extant.

  Zuniga v. Comm’r of Soc. Sec., 772 F. App’x 870, 871 (11th Cir. 2019) (internal citations,

  quotations, and marks omitted). Under the doctrine of the law of the case, courts are precluded

  from revisiting issues that were already decided, including issues decided explicitly or by

  necessary implication. Maxwell v. Comm’r of Soc. Sec., 778 F. App’x 800, 802 (11th Cir. 2019)

  (citations omitted). The mandate rule requires strict compliance with the appellate mandate and

  functions as nothing more than a specific application of the law of the case doctrine. Id.

  (citations and internal quotations omitted).

            In this instance, the only issue on appeal of the prior ALJ’s decision involved whether

  the ALJ’s hypothetical included all of Plaintiff’s physical limitations (Tr. 501-08). In

  considering the lone issue on appeal, the district court’s order summarized the ALJ’s RFC

  findings but did not discuss approval or disapproval of the RFC findings and, notably, offered

  no analysis on the issue (Tr. 502-03, 507). Instead, the district court solely addressed the issue

  of whether the hypothetical question to the VE accounted for Plaintiff’s impairments and

  limitations. The district court’s order therefore made no finding, expressly or impliedly,

  regarding the RFC, as Plaintiff did not challenge that issue on appeal. As the issue was not

  addressed previously, the ALJ in this instance did not violate the law of the case doctrine or the


                                                    6
Case 8:19-cv-00713-AEP Document 24 Filed 08/28/20 Page 7 of 9 PageID 883




  mandate rule in setting forth a new RFC finding on remand. See Maxwell, 778 F. App’x at 802-

  03 (finding that an ALJ did not violate the law of the case doctrine or the mandate rule by

  making new findings regarding manipulation where the district court’s order made no finding,

  expressly or impliedly, regarding the ALJ’s manipulation determination, except to indicate it

  was confusing and may have been improperly conflated with reaching).

         Furthermore, on remand, the Appeals Council explicitly vacated the prior ALJ’s

  decision and directed that the new ALJ “consolidate the claim files, create a single electronic

  record, and issue a new decision on the consolidated claims” (Tr. 499). Under the regulations,

  the ALJ “shall take any action that is ordered by the Appeals Council and may take any

  additional action that is not inconsistent with the Appeals Council’s remand order.” 20 C.F.R.

  §§ 404.977(b), 416.1477(b). In the decision, the ALJ acknowledged the procedural history,

  including the Appeal’s Council’s directive, stating:

         Pursuant to the District Court remand order, the Appeals Council vacated the
         September 3, 2013 decision and remanded the case to the undersigned for further
         proceedings consistent with the order of the court. The undersigned was also
         directed to consolidate the subsequent June 29, 2015 claim, offer the claimant
         the opportunity for a hearing, take any further action needed to complete the
         record, and issue a new decision ….

  (Tr. 418). In accordance with the Appeals Council’s directive, the ALJ held a hearing;

  considered the evidence of record for the consolidated claims, including the additional medical

  records from the period following the prior ALJ’s decision; and issued a new decision based on

  all of the evidence of record (Tr. 418-26, 741-80, 794). As the ALJ complied with the Appeal’s

  Council’s directive, and neither the law of the case doctrine nor the mandate rule applies, no

  error is apparent.

         Going further, administrative res judicata likewise does not apply to Plaintiff’s claim.

  Under the regulations, the application of res judicata in the administrative context for Social

  Security disability appeals occurs when the Social Security Administration (“SSA”) has made


                                                7
Case 8:19-cv-00713-AEP Document 24 Filed 08/28/20 Page 8 of 9 PageID 884




  a previous determination or decision about a claimant’s rights on the same issue or issues, and

  the previous determination or decision has become final by either administrative or judicial

  action. 20 C.F.R. §§ 404.957(c)(1), 416.1457(c)(1). As the Eleventh Circuit indicated in

  Randolph v. Astrue, it has not ruled on the application of administrative res judicata to

  subsequent unadjudicated periods or as to what constitutes the same “issue or issues.” 291 F.

  App’x 979, 981 (11th Cir. 2008). Instead, the Eleventh Circuit pointed to the Acquiescence

  Rulings issued by the Commissioner regarding such determinations from other circuits, which

  indicate that the SSA’s policy is as follows:

         if a determination or decision on a disability claim has become final, the Agency
         may apply administrative res judicata with respect to a subsequent disability
         claim … if the same parties, facts and issues are involved in both the prior and
         subsequent claims. However, if the subsequent claim involves deciding whether
         the claimant is disabled during a period that was not adjudicated in the final
         determination or decision on the prior claim, SSA considers the issue of
         disability with respect to the unadjudicated period to be a new issue that prevents
         the application of administrative res judicata. Thus, when adjudicating a
         subsequent disability claim involving an unadjudicated period, SSA considers
         the facts and issues de novo in determining disability with respect to the
         unadjudicated period. SSA does not adopt findings from the final determination
         or decision on the prior disability claim in determining whether the claimant is
         disabled with respect to the unadjudicated period.

  Id. (quoting Acquiescence Ruling (AR) 97-4(9) and citing AR 94-2(4), & AR 98-4(6)). Here,

  the consolidated claim did not involve the same period adjudicated in the prior decision. The

  prior decision involved an alleged onset date of December 31, 2007 and a decision date of

  September 3, 2013 (Tr. 20-28), while the current decision involved an amended alleged onset

  date of July 17, 2010 and a decision date of September 20, 2017 for a consolidated claim, with

  consideration given to medical records post-dating the prior decision (Tr. 418-26).

  Accordingly, the issue of disability with respect to the unadjudicated period presented a new

  issue on a subsequent, consolidated claim, thereby preventing the application of administrative

  res judicata.



                                                  8
Case 8:19-cv-00713-AEP Document 24 Filed 08/28/20 Page 9 of 9 PageID 885




         Beyond that, to the extent that Plaintiff’s argument could be construed as challenging

  the basis for the new RFC finding, substantial evidence supports the ALJ’s decision in that

  regard. As the ALJ discussed, and as the recent medical records indicate, Plaintiff did not

  demonstrate limitations with her musculoskeletal system that would warrant further reducing

  her RFC assessment (Tr. 423-25, 741-80, 794). Rather, the findings upon examination

  indicated grossly normal findings with no limitations or were silent as to any musculoskeletal

  issues (Tr. 741-80, 794). For the foregoing reasons, therefore, the ALJ applied the correct legal

  standards, and the ALJ’s decision is supported by substantial evidence.

                                                 IV.

         Accordingly, after consideration, it is hereby

         ORDERED:

         1.         The decision of the Commissioner is AFFIRMED.

         2.         The Clerk is directed to enter final judgment in favor of the Commissioner and

  close the case.

         DONE AND ORDERED in Tampa, Florida, on this 28th day of August, 2020.




  cc: Counsel of Record




                                                  9
